Citation Nr: 9911410	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis.

2.  Entitlement to an effective date earlier than November 
30, 1995 for the grant of service connection for sarcoidosis.  


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1982 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 1999 the appellant submitted a claim for total 
rating based on individual unemployment.  This issue has not 
been adjudicated by the RO and the Board does not have 
jurisdiction to consider it.  Where the veteran raises a 
claim that has not yet been adjudicated, the proper course is 
to refer that issue to the RO.  Bruce v. West, 11 Vet. App. 
405 (1998).


REMAND

The Board notes that subsequent to the issuance of the last 
supplemental statement of the case, additional VA outpatient 
treatment records were received relating to the issue 
presently on appeal which were not previously of record.  Any 
pertinent evidence forwarded to the Board by the originating 
agency must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the appellant or his representative.  See 38 C.F.R. §§ 
19.37(b), 20.1304(c) (1998).  The veteran has not waived 
initial review of this evidence by the regional office (RO).

During the veteran's March 1999 video-conference hearing she 
testified that her service-connected sarcoidosis has 
increased in severity since her last VA examination.  She 
also testified that she continued to receive treatment for 
sarcoidosis from the William Beaumont Army Medical Center 
(WBAMC), El Paso, Texas.  

The veteran also testified that sarcoidosis is manifested by 
disabilities of the eyes,  skin, hands and feet, depression, 
and pyrosis with epigastric abdominal pain as a result of the 
service-connected sarcoidosis, including as the result of 
steroids for sarcoidosis.  On VA examination in December 
1997, it was reported that she had major depression and 
myalgia and myositis as well as episodes of iritis secondary 
to sarcoidosis.  It does not appear that these disabilities 
have been evaluated or adjudicated as manifestations of the 
service-connected sarcoidosis.

The veteran also contends that she filed a claim for service 
connection for sarcoidosis with the VA outpatient clinic in 
El Paso, Texas in 1989.  She further reports that at the time 
of her claim, her surname was different from her current 
surname.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for sarcoidosis 
since September 1998.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file including all records from WBAMC 
pertaining to the veteran's treatment 
subsequent to September 1998, and at the 
VA outpatient clinic in El Paso, Texas.  
The outpatient clinic should be requested 
to determine whether it has any records 
pertaining to the appellant's purported 
claim in 1989.  The clinic should also be 
requested to determine whether it has 
additional records pertaining to the 
appellant under her previous surnames 
listed above.

2.  The veteran should be afforded 
appropriate examinations to determine the 
current severity and all manifestations 
of the service connected sarcoidosis.

The examination reports should include 
findings as to whether the appellant's 
sarcoidosis is manifested by a productive 
cough, dyspnea on slight exertion, right 
heart failure, right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or if the disorder 
requires outpatient oxygen therapy.

In addition, the examination reports 
should include the results of pulmonary 
function testing that documents the 
following measurements: the percent of 
predicted value of Forced Expiratory 
Volume in one second (FEV-1); the ratio 
of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV- 1/FVC); 
the percent of predicted value of the 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)); and the maximum exercise 
capacity in terms of ml/kg/min of oxygen 
consumption.  The examiner should also 
provide an opinion as to whether any 
ventilatory defect found is considered 
slight, moderate, or severe, and provide 
the rationale for that opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
provides the necessary pulmonary function 
tests and medical opinion and, if not, 
the RO should implement corrective 
procedures.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should evaluate and rate all current 
disability attributable to sarcoidosis.  
The adjudication should include 
consideration of the former and current 
rating criteria for sarcoidosis.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
The RO should also consider the 
applicability of the provisions of 38 
C.F.R. § 3.321 (1998). 

If any benefit requested on appeal, and 
for which a notice of disagreement has 
been submitted, remains denied; the 
veteran should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order 
for consideration of those issues for which a valid 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








